Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 02/11/2020 is a CON of PCT/JP2018/030949 filed on 08/22/2018, in which claims 1-15 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2017-161366 filed on 08/24/2017, JAPAN 2018-071408 filed on 04/03/2018, JAPAN 2018-071407 filed on 04/03/2018, and, JAPAN 2018-153927 filed on 08/20/2018. The certified copy of priority has been filed on 03/24/2020.


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/11/2020, 03/12/2020, 06/02/2020, 06/28/2021, 01/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 



Examiner’s Note

Claims 1-4 refer to "A reflective optical element”, Claims 5-14 refer to "A stereo camera device”, and, Claim 15 refers to "An automobile”. Claims 6-15 are similarly rejected in light of rejection of claims 1-4, any obvious combination of the rejection of claims 1-4, or the differences are obvious to the ordinary skill in the art. Examiner requests to keep the scope of the independent claims similar for helping the prosecution of the current application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnek et al. (US 5,613936), hereinafter Czarnek, in view of Masanori et al. (JP 2001298277 A), hereinafter Masanori, further in view of Keiji et al. (JPH 05107407 A), hereinafter Keiji, further in view of Hatakeyama et al. (US 20040264006 A1), hereinafter Hatakeyama.			

	Regarding claim 1, Czarnek discloses a reflective optical element comprising (Abstract) a mirror in which a resin layer having an optical surface is provided on a metal substrate, and a reflective film is provided on the optical surface, wherein the metal substrate has formed thereon a first opening for taking in light to a first imaging optical system (Fig. 2, element 18, element 27), a plurality of mirrors of the first imaging optical system, which are configured to reflect the light taken in from the first opening (Column 5, line 59-67, Column 6, line 1-8), a second opening for taking in light to a second imaging optical system (Fig. 2, element 19, element 36), and a plurality of mirrors of the second imaging optical system, which are configured to reflect the light taken in from the second opening, and wherein the metal substrate includes an alloy containing Mg as a main component (Column 5, line 59-67, Column 6, line 1-8).  
	Czarnek  discloses all the elements of claim 1 but Czarnek  does not appear to explicitly disclose in the cited section wherein the metal substrate includes an alloy containing Mg as a main component.
	However, Masanori from the same or similar endeavor teaches wherein the metal substrate includes an alloy containing Mg as a main component ([0015], [0016], [0045], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Czarnek  to incorporate the teachings of Masanori to mass producing electronic devices (Masanori, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Czarnek in view of Masanori discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a resin layer having an optical surface.
	However, Keiji from the same or similar endeavor teaches a resin layer having an optical surface ([0009], Fig. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Czarnek in view of Masanori to incorporate the teachings of Keiji to have a low cost excellent mirror (Keiji, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Czarnek in view of Masanori further in view of Keiji discloses all the elements of claim 1 but they does not appear to explicitly disclose in the cited a plurality of mirrors.
	However, Hatakeyama from the same or similar endeavor teaches a plurality of mirrors (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Czarnek in view of Masanori further in view of Keiji to incorporate the teachings of Hatakeyama to have a sufficiently compact optical system (Hatakeyama, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Czarnek in view of Masanori further in view of Keiji further in view of Hatakeyama discloses the reflective optical element according to claim 1, wherein the alloy containing Mg as a main component comprises a Mg-Li alloy (Czarnek, Fig. 2, Masanori, [0015], [0016], [0045], Fig. 2, Keiji, [0009], Fig. 1-4, Hatakeyama, Fig. 1, It is obvious to the ordinary skill in the art, Mg-Li alloy is well known).  

	Regarding claim 3, Czarnek in view of Masanori further in view of Keiji further in view of Hatakeyama discloses the reflective optical element according to claim 1, wherein the resin layer has a thickness of 20 pm or more and 2,000 pm or less (Czarnek, Fig. 2, Masanori, [0015], [0016], [0045], Fig. 2, Keiji, [0009], Fig. 1-4, Hatakeyama, Fig. 1, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Czarnek in view of Masanori further in view of Keiji further in view of Hatakeyama discloses the reflective optical element according to claim 1, wherein the resin layer comprises an olefin-based resin (Czarnek, Fig. 2, Masanori, [0015], [0016], [0045], Fig. 2, Keiji, [0009], Fig. 1-4, Hatakeyama, Fig. 1, it is obvious to the ordinary skill in the art).  

Regarding claim 5-15, See Examiner’s Note. Note, JP 2007-248820 A, JP 2017-44722 A, Regarding Claim 15, it is the use of the optical element. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487